Deacon William Parke plaint. agt Richard Woodey Senr Defendt in an action of the case for non payment of One hundred pound Starling to the sd Parke which was the forfiture of his bond datd 13.9: 1660. for the non payment of Fifty pounds by [518] mr Wm Perkins or otherwise in London according to order from the sd Parke and should have been paid. 25° March. 1663. &c. . . . The Jury . . . found for the plaint. forfiture of the bond One hundred pounds Starling & costs of Court. Upon Request of the Defendt & hearing of both partys The Court chancered this forfiture to Forty Eight pounds money and costs of Court granted twenty nine Shillings. 6d
Execution issued. 3d Septembr 1678.